ACCEPTED
                                                                                     12-15-00043-CR
                                                                        TWELFTH COURT OF APPEALS
                                                                                      TYLER, TEXAS
                                                                                8/14/2015 3:16:52 PM
                                                                                       CATHY LUSK
                                                                                              CLERK

                             No. 12-15-00043-CR

                                                                     FILED IN
                                                              12th COURT OF APPEALS
                            In the Court of Appeals                TYLER, TEXAS
                        for the Twelfth Judicial District     8/14/2015 3:16:52 PM
                                 at Tyler, Texas                   CATHY S. LUSK
                                                                       Clerk



                                  Miko Parks,
                                   Appellant

                                       V.

                                State of Texas,
                                   Appellee


             On Appeal From Cause No. 2014-0129 in the 159th
              Judicial District Court of Angelina County, Texas


             State’s First Motion for Extension (Unopposed)


To the Honorable Justices of this Court:

       Appellee, State of Texas, moves for a 10-day extension of time to file

its brief.

                                        I.

       Under the Texas Rules of Appellate Procedure, the general deadline

to file an appellee’s brief is 30 days after the date the appellant’s brief was

filed. Tex. R. App. P. 38.6(b). Appellant’s Brief was filed on July 15, 2015,

giving the State until Friday August 14, 2015 to file its brief.
       The State of Texas now requests a 10-day extension of time in which

to file its brief.

                                       II.

       Good cause exists for allowing the State additional time to file its brief

for the following reasons:

       1.     Counsel for the State is working on another brief during this

time period, Allen v. State 12-15-00131-CR.

       2.     Counsel for the State is preparing for a jury trial in a sexual

assault case, State v. Taylor 2014-0145, in the 159th Judicial District Court

during this same time frame.        This is in addition to the normal felony

criminal docket counsel must prepare for.

       3.     Counsel for the Appellant is unopposed to this motion,

                                             III.

       From the above-listed reasons, the State has demonstrated that good

cause for the failure to be able to submit its brief by the Court’s deadline.

This is the State’s first motion for extension, and it is not brought for

purposes of delay or harassment, but to see that justice is done.

       Wherefore, Appellee State of Texas prays that the Court grant its

requested 10-day extension to file its State’s Brief in this matter.
                                           Respectfully Submitted,

                                            /s/April Ayers-Perez
                                           Assistant District Attorney
                                           Angelina County D.A.’s Office
                                           P.O. Box 908
                                           Lufkin, Texas 75902
                                           (936) 632-5090 phone
                                           (936) 637-2818 fax
                                           State Bar No. 24090975
                                           aperez@angelinacounty.net

                                           Attorney for Appellee
                                           State of Texas


                              Certificate of Service


      I do certify that on August 14, 2015 a true and correct copy of the

above document has been served electronically to T. Ryan Deaton, 103

East Denman, Lufkin, Texas, 75901, attorney for Appellant, Miko Parks,

through efile.txcourts.gov.

                                             /s/April Ayers-Perez


                         Certificate of Conference

      I certify that on August 14, 2015, I conferred with T. Ryan Deaton by

telephone about this motion, and certify that he was unopposed to a 10-day

extension.

                                             /s/April Ayers-Perez